Citation Nr: 1008010	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back strain with spondylosis at L5.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from May 1989 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for low back strain with 
spondylosis at L5 and bilateral hearing loss and assigned 
initial ratings of 20 percent and zero percent, respectively.  

The claims were remanded by the Board in July 2007 for 
additional development and to address due process concerns.  
The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

In the July 2007 remand, the Board specifically instructed 
the RO/AMC to contact the Veteran and request him to identify 
his private and VA providers of treatment for his low back 
and bilateral hearing loss disability.  The Board also 
instructed the RO/AMC to assist him in obtaining all 
identified records, to include all prescription records since 
August 2004.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

The remand instructions were complied with to the extent that 
the AMC requested the Veteran to identify all non-VA doctors 
that had treated him for his low back and bilateral hearing 
loss disabilities.  See August 2007 letter.  The AMC failed, 
however, to request that the Veteran identify his VA 
providers.  This must be accomplished on remand.  

At the time of the July 2007 remand, the Veteran had 
indicated he had been prescribed medication through VA, but 
it was unclear from which facility.  During the September 
2009 VA compensation and pension (C&P) spine examination, the 
Veteran reported being treated for back pain at the VA in 
Dallas.  It is unclear whether the Dallas VA is the only VA 
facility from which the Veteran has received treatment for 
his back.  It is also unclear from which VA facility the 
Veteran was issued hearing aids in November 2009.  See 
November 2009 statement in support of claim.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the Board has no 
discretion and must remand the claims to obtain the Veteran's 
complete treatment records from the Dallas VA facility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records related to his back and 
hearing loss (including, but not limited 
to, copies of audiograms and prescription 
records) from the VA facility in Dallas, 
Texas, dated from August 2004 forward.  

2.  Contact the Veteran and request that 
he identify any VA providers (besides the 
Dallas VA facility) where he was treated 
for his low back disorder and bilateral 
hearing loss since August 2004.  
Thereafter, make arrangements to obtain 
all identified VA treatment records 
(including, but not limited to, copies of 
audiograms and prescription records), 
dated from August 2004 forward.  

3.  Contact the Veteran and request that 
he identify any private medical care 
providers that have recently treated him 
for his low back disorder and bilateral 
hearing loss. Thereafter, make 
arrangements to obtain all identified 
records.  

4.  Finally, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and provide an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

